per curiam:
El presente recurso nos brinda la oportuni-dad de expresarnos sobre la responsabilidad ética de un abogado cuando éste no puede localizar a su cliente des-aparecido y el término prescriptivo de la acción que le ha sido encomendada está por expirarse.
I
A tenor con lo ordenado por este Tribunal, el Procurador General sometió un informe para que decidiéramos si pro-*261cedía la presentación de una querella contra el Ledo. Luis E. Pinto Andino (en adelante el licenciado Pinto Andino o el querellado) por violaciones éticas incurridas en la repre-sentación del Sr. Wilfredo Carrasquillo Osorio en una ac-ción que había incoado contra las tiendas K-mart. Después de examinar dicho Informe, ordenamos al Procurador General que formulara la querella correspondiente. Este así lo hizo y presentó la querella que nos ocupa.
En síntesis, el Procurador sostiene que el licenciado Pinto Andino incurrió en una violación del Canon 18 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, al no defender diligentemente los intereses del señor Carrasquillo Osorio en la acción presentada contra K-Mart. Igualmente, le imputa haber violado el Canon 26 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX. Después de examinar la con-testación del abogado a dichos cargos, nombramos un Co-misionado Especial para oír y recibir la prueba. Oportuna-mente, éste nos ha sometido su Informe con sus determinaciones. De dicho informe surgen los siguientes hechos.
El Sr. Wilfredo Carrasquillo Osorio le solicitó al licen-ciado Pinto Andino que lo representara en una reclamación de daños contra la tienda K-mart. El referido abogado aceptó la representación legal en dicha reclamación, pero no retuvo dinero del cliente. Al reunirse con el licenciado Pinto Andino, Carrasquillo Osorio le informó que residía en un refugio desde el huracán Hortensia, por lo que no tenía dirección postal ni teléfono. Por su parte, el quere-llado le entregó una tarjeta de presentación con sus núme-ros telefónicos y quedaron en comunicarse a través del Sr. Julio Osorio, pariente del cliente, quien se encontraba pre-sente en la reunión.
Posteriormente, Carrasquillo Osorio visitó las oficinas del licenciado Pinto Andino y le entregó copia de un in-forme del agente del orden público que intervino con él en las afueras de la tienda el día que alegadamente fue dete-*262nido por personal de seguridad de la empresa por sospe-char que él había hurtado mercancía. El policía que inves-tigó no encontró en poder de Carrasquillo Osorio artículo alguno por el cual no hubiese pagado. Dos días después, el licenciado Pinto Andino y el señor Carrasquillo Osorio vi-sitaron la tienda y tomaron fotos del lugar y entrevistaron a su gerente, quien no se acordaba del incidente. Tampoco pudieron identificar testigo alguno que pudiese corroborar lo expuesto por Carrasquillo Osorio. El Comisionado tam-bién explicó que el licenciado Pinto Andino le indicó a Ca-rrasquillo Osorio que era necesario proseguir con la bús-queda de otros testigos para poder instar la acción y le solicitó que continuara con esas gestiones y oportunamente se comunicara con él.
Luego de varios meses sin que Carrasquillo Osorio re-gresara a la oficina ni se comunicara con el querellado, éste contactó al Sr. Julio Osorio para que instara al cliente a llamarlo. Sin embargo, Carrasquillo Osorio no se comunicó con su abogado hasta pocos días antes de que venciera el término de un (1) año para instar la acción. En esa ocasión el licenciado Pinto Andino le informó su inquietud con la falta de información y la poca cooperación recibida en el caso. Sin embargo, acordaron formular un requerimiento de pago a K-mart que tuviera el efecto de interrumpir el término prescriptivo. El abogado preparó dicha reclama-ción y se la entregó al cliente para que la enviaía por co-rreo certificado y pagara el franqueo correspondiente.
En su informe, el Comisionado relata que el licenciado Pinto Andino exigió del señor Carrasquillo Osorio que sus-cribiera al dorso de una copia del requerimiento, una nota en la que hiciera constar que recibía el documento para diligenciarlo por correo certificado. Además, el referido abogado le pidió a su cliente que una vez depositara el documento en el correo, regresara a la oficina para llevar el recibo acreditando su envío. El señor Carrasquillo Osorio se llevó el documento para hacer la gestión que se le éneo-*263mendó, pero no regresó a la oficina del abogado, por lo que este último desconocía si efectivamente el requerimiento de pago se había enviado. Ante la incertidumbre sobre el envío de la carta a K-mart y la inminente prescripción de la acción, el licenciado Pinto Andino presentó en el Tribunal de Primera Instancia una demanda por daños y perjui-cios en representación del señor Carrasquillo Osorio contra la tienda K-mart. Según se desprende del Informe del Co-misionado, el querellado presentó la referida acción con el propósito de interrumpir la prescripción y ganar algún tiempo para ver si lograba comunicación con el cliente. A tenor con esto, el Comisionado indica: “Movido con ese ánimo, al presentar la demanda [el querellado] no incluyó el formulario correspondiente para que se le expidiera el emplazamiento.” Informe del Comisionado Especial, pág. 7.
Posteriormente, el licenciado Pinto Andino recibió una llamada de un funcionario de K-mart en la que le informó el recibo de la reclamación enviada por correo y le solicitó la evidencia disponible para sostener la reclamación con miras a llegar a un acuerdo extrajudicial. El referido abo-gado trató de comunicarse con el cliente a través del Sr. Julio Osorio, pero éste le informó que Carrasquillo Osorio se había trasladado a Estados Unidos sin que se conociera su dirección. En vista de esto, el querellado no pudo sumi-nistrar la prueba solicitada por K-mart.
Al transcurrir el término de seis meses sin que se hu-biese diligenciado el emplazamiento en el caso instado, el foro de instancia requirió que se expusieran las razones por las cuales no debía desestimarse la acción presentada. Al recibir esta orden, el licenciado Pinto Andino compare-ció para justificar la falta de diligenciamiento y solicitó que se expidieran los emplazamientos correspondientes. Esta solicitud fue acogida por el tribunal. Sin embargo, ante la *264ausencia de su cliente, el licenciado Pinto Andino optó por no diligenciar los referidos emplazamientos.
En vista de la falta de trámite, seis meses más tarde el foro de instancia procedió nuevamente a dictar una orden para requerirle a la parte demandante que mostrara causa por la cual no debía desestimar la acción instada en vista de que había transcurrido el término de seis meses sin que se hubiera diligenciado el emplazamiento. El querellado respondió a esta nueva orden, solicitando el desistimiento sin perjuicio del caso. No obstante, el foro de instancia de-negó su solicitud y le especificó que había dictado senten-cia para desestimar la acción con perjuicio por haber expi-rado el término reglamentario sin haber emplazado a la parte demandada y sin haber solicitado oportunamente una prórroga. El licenciado Pinto Andino intentó que se dejara sin efecto esta sentencia, pero no tuvo éxito.
Así las cosas, tras transcurrir dos años y medio desde su última visita a la oficina del querellado, Carrasquillo Oso-rio se comunicó con el licenciado Pinto Andino y le solicitó el dinero que se le reclamó a K-mart. El querellado le in-formó sobre lo ocurrido y le notificó que no se había reci-bido dinero alguno de K-mart. Inconforme con dicho trá-mite, Carrasquillo Osorio presentó una queja contra el licenciado Pinto Andino “porque él tenía una copia del ‘re-querimiento de pago por $25,000’ y quería saber que suce-dió con el ‘requerimiento’ ”. Informe del Comisionado Especial, pág. 10. Dicha queja es la que origina la querella de autos.
II
En síntesis, la controversia que nos ocupa se circunscribe a dilucidar la responsabilidad ética de un abogado cuyo cliente ha desaparecido y se encuentra con que el término prescriptivo de la acción que se le ha encargado está por expirarse. Veamos.
*265La literatura jurídica que ha analizado este tema es-tima que un abogado que se enfrenta a esta situación debe desplegar un esfuerzo razonable y diligente para localizar a su cliente.(1) Su obligación ética no cesa por el mero he-cho de perder comunicación con éste. En tales casos, el abogado debe desplegar un esfuerzo razonable y diligente para comunicarse con su cliente y advertirle de la situación. Claro está, lo que constituye un esfuerzo “razo-nable y diligente” para localizar al cliente dependerá de la totalidad de las circunstancias del caso.(2) En ocasiones bastará con intentar comunicarse con el cliente mediante teléfono, correo o a través de sus familiares o personas allegadas. No obstante, habrá situaciones en las que tales gestiones no serán suficientes. Por ello, es importante que al iniciar la gestión profesional los abogados recopilen aquella información personal de sus clientes que facilite la comunicación entre ambos.
Ahora bien, una vez el abogado ha desplegado tal grado de diligencia en la búsqueda de su cliente y, aun así no logra localizarlo, cabe preguntar si éticamente está compelido a presentar una acción judicial para interrumpir el término prescriptivo de la acción que se le ha encomendado. Aunque los contornos de la obligación ética en este tipo de casos no están totalmente delimitados, el peso de las autoridades se inclina por sostener que de ordinario un abogado que se enfrenta a esta situación no está obligado a presentar una demanda para interrumpir tal término si el abogado ha realizado un esfuerzo razonable por localizar a su cliente (el cual le permite deducir que no es probable que el cliente regrese) y la desaparición de éste no es producto de la conducta negligente del propio *266abogado.(3) Claro está, la obligación ética del abogado de-penderá de las circunstancias particulares del caso.(4) Esto, pues, habrá que examinar si la no disponibilidad del cliente constituye una desviación de lo acordado por las partes.(5)
Sin embargo, si bien es cierto que no existe el deber de presentar la referida acción judicial, en tales circunstancias no constituiría una violación ética el que el abogado inste la correspondiente demanda para interrumpir el término prescriptivo pertinente.(6) Si este es el pro-ceder, y aún así el cliente no aparece, el abogado podría solicitarle al tribunal autorización para renunciar a la representación legal del cliente si luego de volver a desplegar un esfuerzo razonable y diligente por contactar a su cliente éste resulta infructuoso.(7) En tales casos el abogado deberá acreditar al tribunal la situación acontecida, haciendo constar los esfuerzos desplegados en la búsqueda de su cliente y las gestiones realizadas para advertirle de la situación.(8) Corresponde a dicho foro determinar si autoriza la renuncia, evaluando la suficiencia de los esfuerzos desplegados, y resolver lo que en derecho proceda con respecto a la acción judicial instada. Igualmente, el abogado deberá desplegar aquellos esfuerzos razonables para notificar al cliente del dictamen del tribunal.
Lo que sería improcedente es que un abogado inste la *267correspondiente acción judicial y la abandone tras estimar que con la presentación de la demanda finalizan sus obli-gaciones para con el cliente. Tal curso de acción comprome-tería innecesariamente la causa de su cliente, pues lo ex-pondría a que ésta se archive por falta de trámite.
A la luz de esta normativa, pasemos a discutir la situa-ción que tenemos ante nos.
HH f — i HH
Como mencionamos anteriormente, desde el inicio de la relación profesional el querellado confrontó problemas de comunicación con su cliente. Aunque el referido abogado intentó comunicarse infructuosamente con el cliente e in-cluso le advirtió de su falta de cooperación, no fue hasta cercana la fecha de que prescribiera la acción que el cliente acudió a las oficinas del querellado. Por ello, ante la incer-tidumbre sobre la interrupción extrajudicial y ante la in-minencia de la prescripción de la acción, el querellado optó por presentar una acción judicial para interrumpir el refe-rido término. No incidió al proceder de conformidad.
Ya hemos mencionado que aunque, de ordinario, un abo-gado que no pueda localizar a su cliente desaparecido no tiene el deber ético de instar una acción judicial para inte-rrumpir el término prescriptivo, tal proceder no es, sin más, inapropiado. A la luz de las circunstancias del caso, procede concluir que el querellado no incurrió en conducta antiética al instar la correspondiente demanda. Sin embargo, cabe preguntarse si el curso de acción que el quere-llado siguió tras interponer la acción judicial fue el apropiado. Estimamos que no.
Del informe del Comisionado no se desprende que la prueba recibida girara en torno a las gestiones que el que-rellado realizó para contactar a su cliente luego de instada la acción judicial. De todas maneras, aunque asumamos que éstas fueron diligentes y razonables, su proceder en el *268foro judicial deja mucho que desear. Una vez el querellado optó por interrumpir judicialmente el término prescriptivo, y no proseguir con las gestiones extrajudiciales, debió ad-vertir que la activación de la maquinaria judicial generaría una serie de responsabilidades con las que debía cumplir. No podía meramente presentar la demanda y esperar hasta que el propio tribunal le inquiriera sobre los motivos de su inacción. Claro está, el querellado podía solicitar al tribunal que le autorizara renunciar a la representación legal de su cliente luego de expresarle a dicho foro lo suce-dido y acreditar sus gestiones para localizar al cliente y advertirle de la situación. Al no rendirle cuentas al tribunal, se exponía a que dicho foro presumiera que su falta de trámite configuraba una ausencia de interés y diligencia. El querellado no debió esperar hasta que el tribunal le apercibiera sobre la desestimación. Antes, debió advertir al tribunal de la situación, acreditando las gestiones realiza-das para contactar al cliente y solicitar autorización para renunciar. El no mantener al tribunal informado aca-rreaba el riesgo de que la actuación del querellado afectara la acción de su cliente. Una vez se aseguró de la ausencia de su cliente el querellado pudo solicitar la renuncia al tribunal una vez acreditara las gestiones realizadas. Ante situaciones de este tipo, procede que los abogados estén al tanto del trámite judicial y procedan de conformidad. Lo que no procede es presentar la correspondiente acción y desatender el trámite judicial, comprometiendo innecesa-riamente la causa de acción del cliente.
No obstante, por tratarse de un asunto sobre el cual no nos habíamos expresado antes y en vista de las circunstan-cias particulares del caso, procede decretar el archivo de la querella instada. Se apercibe al licenciado Pinto Andino de que en el futuro deberá cumplir con las normas antes ex-puestas así como con los cánones del Código de Ética Profesional.

Se dictará la sentencia correspondiente.

*269La Juez Asociada Señora Naveira de Rodón disintió con una opinión escrita. El Juez Asociado Señor Fuster Berlin-geri no intervino.

 Responsibility to Client who has Disappeared, 1996 N.C. Eth. Op. RPC 223 (N.C.St.Bar.); Recent Supreme Court Ethics Advisory Opinions, 44-FEB R.I. B.J. 31 (1996); ABA/BNA Lawyers’ Manual on Professional Conduct Sec. 45:1204-1205 (1984); State Bar of California Standing Committee on Professional Responsibility and Conduct, Formal Opinion No. 1989-111.


 ABA/BNA Lawyers’ Manual on Professional Conduct Sec. 45:1205 (1984).


 Duty of Lawyer to File Suit when Client has Disappeared, 1981 ABA Informal Op. 1467 (1981); 1987 FI. Eth. Op. 72-36 (reconsideración) (Fla.St.Bar Assn.).


 íd.


1987 FI. Eth. Op. 72-36 (reconsideración) (Fla.St.Bar Assn.).


 1987 FI. Eth. Op. 72-36 (Fla.St.Bar Assn.).


 1993 Pa. Eth. Op. 93-58 (Pa.Bar.Assn.Comm.Leg.Eth.Prof.Resp.); State Bar of California Standing Committee on Professional Responsibility and Conduct, Formal Opinion No. 1989-111.


 Así, el abogado deberá acreditar ante el tribunal sus esfuerzos para localizar al cliente y sus gestiones para notificarle a éste su intención de renunciar a tenor con las obligaciones éticas exigidas. Véase Matos v. Metropolitan Marble Corp., 104 D.P.R. 122 (1975); Canon 20 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX; Regla 19 para la Administración del Tribunal de Primera Instancia del Estado Libre Asociado de Puerto Rico de 30 dejunio de 1999 (4 L.P.R.A. Ap. II-B).